A. J. WALKER, C. J.
Damages for breach of warranty, or misrepresentation of the soundness of a slave, may, under section 2240 of the Code, as construed in Holly v. Younge, (27 Ala. 203,) and Gibson v. Marquis, (29 Ala. 668,) be set off against the note given for the slave, when sued upon by the seller. The defense that such damages have been sustained, when thus brought forward, may with strict propriety, under our system, be denominated a set-off; and we must understand it as being a set-off within the meaning of section 2365, in order that that section, and section 2240 may have a harmonious operation-
Judgment affirmed.